EXHIBIT 10.1
 
Memorandum of Understanding for Proposed Manufacturing
and Distribution Agreement in Malaysia with ZAP


CONFIDENTIAL AND PROPRIETARY INFORMATION
Binding MEMORANDUM OF UNDERSTANDING for proposed Manufacturing
and Distribution Agreement in Malaysia with ZAP
August 17, 2009
 
The following is a Memorandum of Understanding with respect to a proposed
transaction between ZAP (“ZAP”), a California incorporated company, with
headquarters at Santa Rosa, California and ETI Tech Corporation Berhad (“ETI
Tech” or “the Company”), headquartered in Kulim, Kedah Darul Aman, Malaysia.
 
This Memorandum of Understanding is intended to provide a framework for final
contract agreement regarding ZAP’s proposed Manufacturing and Distribution
Agreement with ETI Tech (“the Transaction”) and is meant to be binding while
final contract agreement is being completed. Accordingly, all terms under “Fees
and Expenses”, “Confidentiality” and “Governing Law”, are binding while the
companies enter into definitive agreements regarding the subject matter of this
Memorandum of Understanding.


Parties
ZAP (“ZAP”), headquartered at 501 4th Street Santa Rosa CA 95401 USA, was
founded in 1994 and listed on NYSE in 2006. ZAP is a leading global distributor
of alternative fuel technology vehicles with more than 50 dealers in the US and
its vehicles distributed in over 75 countries.
 
ETI Tech Corporation Berhad (“ETI Tech” or “the Company”), headquartered at Lot
No. 12, Industrial Zone Phase II, Kulim Hi-Tech Park, 09000 Kulim, Kedah Darul
Aman, Malaysia and listed on the ACE Market (formerly the MESDAQ Market of Bursa
Malaysia), is principally involved in the research and development and
commercialization of Polymer Lithium Ion (“PLI”) batteries.
 
This Memorandum of Understanding represents the agreement and understanding
between ZAP and ETI Tech.
 
Confidentiality
This Memorandum of Understanding, the contents hereof and the parties’
discussions related hereto shall be kept confidential unless otherwise agreed by
both parties for press purposes.
 
Deal Consideration
1. Zap agreed to incorporate ETI Tech Battery together with the Battery
Management System (“BMS”) for its current and future electric vehicle products
in the following order:
 
a. Zappy
b. Zapino
c. ATV
d. Others to be defined
 
2. Zap will appoint ETI Tech or ETI Tech identified partner(s) to design and
produce the above electric vehicle products and incorporate ETI Tech Battery
together with the BMS into the said products.
 
3. It is the intention of ZAP and ETI Tech to embark on a Joint Cooperation
whereby ZAP will distribute ZAP Electric vehicles produced by ETI Tech or ETI
Tech identified partner(s) in Malaysia and will be the manufacturing partner,
supplier, and or distributor for the Middle East through Al Yousuf Group.
 
4. Zap will license ETI Tech to develop the “Alias” model of the electric car
and will appoint ETI Tech as its distributor for Malaysia and Middle East with
the cooperation of Al Yousuf Group.
 
Fees and Expenses
Each party will separately bear its own expenses, in­cluding the fees and
disbursements of counsel, investment bankers and accountants incurred in
connection with the transaction contem­plated herein.
 
Representations
and Warranties
Customary representations and warranties for a transaction of this kind with
full disclosure of any contractual obligations Zap or the Company has, as well
as all subsidiaries, joint ventures or other such agreements that are signed,
pending or outstanding, that would require Zap or the Company to deliver
products, designs or perform services in the past, present or in the future.
 
Covenants
Customary pre-closing covenants to ensure that during the period between signing
and closing the Company and ZAP will continue to operate its business in the
ordinary course, maintaining full confidentiality of this until mutual parties
agree to disclose the ready to execute contractual agreement for this
Transaction.
 
Principal Conditions
Conditions to closing would include, among other things:
 
 
· Any required ZAP and the Company’s shareholder approvals for the transaction.
 
 
· Necessary legal regulatory approvals if any, applicable to the Company or ZAP
 
Timing
Time is of the essence.  Completion of the definitive agreement, if entered
into, is anticipated to be no more than ninety (“90”) days from the date of this
Memorandum of Understanding.
 
Expiration Date
 
If no definitive agreement is presented by ZAP to ETI Tech on or before 5:00pm,
ninety (“90”) days from signing this Memorandum of Understanding, Pacific
Standard Time, this Memorandum of Understanding shall be considered to lapse and
expire without further action unless otherwise extended through mutual
documented consent, save and except the provisions under “Fees and Expenses”,
“Confidentiality” and “Governing Law”.
 
Governing Law
This Memorandum of Understanding shall be governed and construed in accordance
with the laws of the California

 
 

--------------------------------------------------------------------------------

 
This Memorandum of Understanding has been executed by the undersigned as of the
date first written above.


 

ZAP                            
/s/ Steven Schneider
08/17/09
   
By: Steven Schneider
Date
 
 
 
Title:  CEO
   
 
 


 


 

ETI Tech Corporation Berhad                            
/s/ Dennis Chuah
08/17/09
   
By: Dennis Chuah
Date
 
 
 
Title:  Director
   
 
 


 
 